DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022, has been entered.
 
Claims 1-9 and 11-23 are pending in this office action and presented for examination.  Claims 1, 11, and 21-23 are newly amended, and claim 10 is cancelled, via the response received August 18, 2022.

Drawings
The drawings are objected to because:
Figure 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13, 15-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song) (US 6003129) in view of Smith (US 20170315816 A1) in view of Collard et al. (Collard) (US 20070168646 A1) in view of Farrell et al. (Farrell) (US 20130007751 A1).
Consider claim 1, Song discloses a system (col. 15, line 49, multiprocessor system 100)  comprising: a first processing unit to execute program code (col. 16, line 24, vector processor 206; col. 5, line 12, instructions); and a second processing unit (col. 16, line 26, control processor 204); the first processing unit being responsive to at least one exception causing event to enter a halted mode where the first processing unit stops execution of the program code and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); the second processing unit being responsive to the trigger event to execute an exception handling routine (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); the second processing unit being arranged on completion of the exception handling routine to cause the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose the first processing unit having the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit. The combination also does not entail the first processing unit being arranged to remain at its current exception level when entering the halted mode, and the second processing unit is arranged to execute the exception handling routine at a chosen exception level.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication.
However, the combination does not entail the first processing unit being arranged to remain at its current exception level when entering the halted mode, and the second processing unit is arranged to execute the exception handling routine at a chosen exception level.
On the other hand, Farrell discloses a first processing unit is arranged to remain at its current exception level when offloading a task, and a second processing unit is arranged to execute the task at a chosen exception level ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention; note that the chosen exception level is that which the second processing unit executes the task in).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. Note that Farrell’s teaching that a first processing unit is arranged to remain at its current exception level when offloading a task, and a second processing unit is arranged to execute the task at a chosen exception level, when applied to the combination of Song, Smith, and Collard, wherein a first processing unit offloads an exception handling routine when entering a halted mode, results in the overall claim limitation.

Consider claim 2, the overall combination entails the state information of the first processing unit comprises content of a set of registers of the first processing unit used to store data processed by the first processing unit when executing the program code (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).

Consider claim 3, the overall combination entails the control interface provides a set of storage elements mapped to the memory address space of the second processing unit to provide direct mapped access to the set of registers by the second processing unit (Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 4, the overall combination entails the state information of the first processing unit comprises data stored in at least a portion of memory address space of the first processing unit (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).

Consider claim 5, the overall combination entails said at least a portion of the memory address space of the first processing unit forms a secondary address space of the second processing unit (Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 6, the overall combination entails the control interface provides a block of storage elements mapped to the memory address space of the second processing unit, each storage element in the block being directly mapped to a corresponding memory location within said at least a portion of the memory address space of the first processing unit (Smith, [0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109); Collard, [0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).

Consider claim 11, Farrell further discloses exception levels higher than the current exception level of the first processing unit ([0002], Figure 1, Ring 2, Ring 1, Ring 0). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Farrell to the previously explained combination of Song, Smith, Collard, and Farrell, such that the chosen exception level is in particular an exception level higher than the current exception level of the first processing unit, so that the second processing unit has increased capabilities of execution (from being in the higher exception level). Alternatively, this modification would have been “obvious to try”, as the modification entails choosing form a finite number of identified, predictable solutions (number of exception levels), with a reasonable expectation of success (implementation of privilege levels was well-known and widespread at the time of the effective filing date of the claimed invention, and thus would be implemented with a reasonable expectation of success).

Consider claim 13, the combination thus far does not entail a third processing unit having a further control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the third processing unit; the third processing unit being responsive to at least one exception causing event in the same way as the first processing unit, and hence to enter the halted mode where the third processing unit stops execution and issues the trigger event; the trigger event comprising information enabling the second processing unit to determine whether the trigger event was issued by the first processing unit or the third processing unit, and thus determine which of the first and third processing units to access when executing the exception handling routine.
On the other hand, Farrell further discloses a third processing unit offloading a task and issuing a trigger event, the trigger event comprising information enabling a second processing unit to determine whether the trigger event was issued by a first processing unit or the third processing unit ([0018]-[0019]).
Farrell’s further teaching increases performance (via the use of a third processing unit) while limiting associated costs (via the second processing unit of Farrell being shared between the first and third processing units) relative to having a separate second processing unit for each of the first and third processing units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Farrell with the combination of Song, Smith, Collard, and Farrell in order to increase performance while limiting associated costs. Note that Farrell’s further teaching as cited above, when applied to the overall combination of Song, Smith, Collard, and Farrell which, as described, entails a first processing unit having a control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit; the first processing unit being responsive to at least one exception causing event to enter the halted mode where the first processing unit stops execution and issues the trigger event; and the second processing unit accessing the first processing unit when executing the exception handling routine, results in the overall claimed limitation. 

Consider claim 15, the overall combination entails the first processing unit is an application processing unit and the program code is application program code (Song, col. 16, line 24, vector processor 206; col. 5, line 12, instructions; col. 8, lines 44-45, applications programs), and the second processing unit is a control processing unit (col. 16, line 26, control processor 204).

Consider claim 16, the overall combination entails the first processing unit and the second processing unit are provided by separate processor cores (Song, col. 16, line 24, vector processor 206; col. 16, line 26, control processor 204).

Consider claim 17, the overall combination entails the first processing unit and the second processing unit have separate cache structures for at least a subset of cache levels within the system (Song, col. 13, lines 51-58, in one embodiment, the cache subsystem 208 includes 1 Kbyte of instruction storage and 1 Kbyte of data storage for the control processor 204, 1 Kbyte of instruction storage and 4 Kbyte of data storage for the vector processor 206, and a shared 16 Kbyte of integrated instruction and data cache ROM for both the control processor 204 and the vector processor 206.)

Consider claim 19, the overall combination entails at least one of a first processing unit and a second processing unit is constrained to only operate at a single exception level (Farrell, [0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention).

Consider claim 20, the overall combination entails the second processing unit is one of: a targeted processing unit to which the trigger event is issued; and a processing unit amongst several processing units that are capable of responding to the trigger event (Song, col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916).

Consider claim 21, Song discloses a first processing unit (col. 16, line 24, vector processor 206) comprising: execution circuitry (col. 5, lines 6-7, instruction execution data path 506) to execute program code (col. 5, line 12, instructions); the first execution circuitry being responsive to at least one exception causing event to enter a halted mode where the execution circuitry stops execution of the program code and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); the second processing unit is executing an exception handling routine in response to the trigger event (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); the execution circuitry being arranged, when the second processing unit has completed the exception handling routine, to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is enabled to access and modify state information of the first processing unit as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing and modifying state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, a control interface is arranged to be accessible to the second processing unit to enable the second processing unit to access and modify state information of the first processing unit as required by the exception handling routine.
However, the combination thus far does not disclose the first processing unit having the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit. The combination also does not entail the first processing unit being arranged to remain at its current exception level when entering the halted mode.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication.
However, the combination does not entail the first processing unit being arranged to remain at its current exception level when entering the halted mode.
On the other hand, Farrell discloses a first processing unit is arranged to remain at its current exception level when offloading a task ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention; note that the chosen exception level is that which the second processing unit executes the task in).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. Note that Farrell’s teaching that a first processing unit is arranged to remain at its current exception level when offloading a task, when applied to the combination of Song, Smith, and Collard, wherein a first processing unit offloads an exception handling routine when entering a halted mode, results in the overall claim limitation.

Consider claim 22, Song discloses a second processing unit (col. 16, line 26, control processor 204) comprising: execution circuitry (col. 4, line 40, ALU, for example) to execute an exception handling routine in response to a trigger event  (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner) issued by a first processing unit, the trigger event indicating that the first processing unit has entered a halted mode where execution of program code by the first processing unit has been halted (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); and the execution circuitry being arranged on completion of the exception handling routine to cause the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail the execution circuitry being arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine, Smith discloses accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein execution circuitry of a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation of the execution circuitry being arranged to access the state information of the first processing unit via the control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose a communication interface via which the execution circuitry is arranged to access a control interface of the first processing unit whilst executing the exception handling routine, the control interface being mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit. The combination also does not entail the first processing unit remaining at its current exception level when entering the halted mode, and executing the exception handling routine at a chosen exception level.
On the other hand, Collard discloses a communication interface via which execution circuitry is arranged to access a control interface of a first processing unit, the control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication. Note that Collard’s teaching above, when applied to the combination of Song and Smith wherein the execution circuitry accesses state information of the first processing unit whilst executing an exception handling routine, results in the overall claim limitation of a communication interface via which the execution circuitry is arranged to access a control interface of the first processing unit whilst executing the exception handling routine, the control interface being mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit.
However, the combination does not entail the first processing unit remaining at its current exception level when entering the halted mode, and executing the exception handling routine at a chosen exception level.
On the other hand, Farrell discloses a first processing unit remaining at its current exception level when offloading a task, and executing the task at a chosen exception level ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention; note that the chosen exception level is that which the second processing unit executes the task in).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. Note that Farrell’s teaching that a first processing unit remains at its current exception level when offloading a task, and executing the task at a chosen exception level, when applied to the combination of Song, Smith, and Collard, wherein a first processing unit offloads an exception handling routine when entering a halted mode, results in the overall claim limitation.

Consider claim 23, Song discloses a method of handling at least one exception causing event (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner) in a system (col. 15, line 49, multiprocessor system 100) having a first processing unit to execute program code (col. 16, line 24, vector processor 206; col. 5, line 12, instructions), and a second processing unit (col. 16, line 26, control processor 204), comprising: responsive to at least one exception causing event within the first processing unit, causing the first processing unit to enter a halted mode where the first processing unit stops execution of the program code, and issues a trigger event (col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916); causing the second processing unit to be responsive to the trigger event to execute an exception handling routine (col. 16, lines 63-66, the control processor 204 determines the nature of the reported exception 920 by reading registers in the vector processor 206 and handles the exception 922 in a defined manner); on completion of the exception handling routine by the second processing unit, causing the first processing unit to exit the halted mode and resume execution of the program code (col. 16, line 66 to col. 17, line 2, the control processor 204 then reinitializes 924 registers in the vector processor 206, if desired, and restarts execution 926 of the vector processor 206; col. 16, line 61-63, the vector processor 206 remains in the VP.sub.-- IDLE state until the control processor 204 executes another STARTVP instruction 918).
To any extent to which Song does not implicitly entail that, during the aforementioned exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine, Smith discloses, during an exception handling routine, accessing state information in order to modify the state information as required by the exception handling routine ([0003], lines 5-10, the exception handler 108 then causes the processor to process the exception (e.g. the exception handler 108 may invoke a subroutine 110 for handling the specific type of exception) using the main register set 109 (e.g. writing to and reading from the main register set 109)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the invention of Song, as this modification merely entails applying a known technique (Smith’s explicit teaching of using state information during exception handling) to a known device (method, or product) ready for improvement (the invention of Song as cited) to yield predictable results (the invention of Song as cited, where exception handling is performed using state information), which is a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s explicit teaching of using state information during exception handling, when applied to the invention of Song wherein a second processing unit executes an exception handling routine in response to an exception causing event at a first processing unit, results in the overall claim limitation that, during the exception handling routine, the second processing unit is arranged to access state information of the first processing unit via a control interface in order to modify the state information as required by the exception handling routine.
However, the combination thus far does not disclose providing the first processing unit with a control interface mapped to memory address space of the second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit. The combination also does not entail the first processing unit remains at its current exception level when entering the halted mode, and the second processing unit executes the exception handling routine at a chosen exception level.
On the other hand, Collard discloses a first processing unit having a control interface mapped to memory address space of a second processing unit and configured to provide the second processing unit with direct mapped access to state information of the first processing unit ([0020], lines 1-11, the set of registers (also known as the register file) of the accelerator is memory-mapped into the space of addresses that the main processor is capable of writing data to and reading data from. This enables to main processor to communicate using standard load and store instructions with the accelerator to provide the accelerator with the data it needs to operate upon. Advantageously, the data is communicated directly into the level of memory that is manipulated by the accelerator, i.e. into the data registers of the accelerator; [0038], lines 1-10, note that the systems described above in relation to FIGS. 3 and 4 may each be configured such that the main microprocessor (302 or 402) also includes one or more memory-mapped register. In such a system, the memory-mapped register in the main microprocessor (302 or 402) would be mapped into the address space of the accelerator (308 or 408, respectively). The accelerator may then write data to or read data from the memory-mapped register in the main microprocessor by its standard store or load instructions).
Collard’s teaching provides for rapid inter-processor communication (Collard, [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Collard with the combination of Song and Smith for rapid inter-processor communication.
However, the combination does not entail the first processing unit remains at its current exception level when entering the halted mode, and the second processing unit executes the exception handling routine at a chosen exception level.
On the other hand, Farrell discloses a first processing unit remains at its current exception level when offloading a task, and a second processing unit executes the task at a chosen exception level ([0010], lines 2-11, facilitate a user level application executing in a first processing unit to enqueue work or task(s) safely for a second processing unit without performing any ring transition. For example, in one embodiment of the invention, the first processing unit executes one or more user level applications, where each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application without performing any ring transition in one embodiment of the invention; note that the chosen exception level is that which the second processing unit executes the task in).
Farrell’s teaching does not open a security hole (Farrell, [0012], line 6, the CPU does not open a security hole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrell with the combination of Song, Smith, and Collard in order to prevent the opening of a security hole. Note that Farrell’s teaching that a first processing unit remains at its current exception level when offloading a task, and a second processing unit executes the task at a chosen exception level, when applied to the combination of Song, Smith, and Collard, wherein a first processing unit offloads an exception handling routine when entering a halted mode, results in the overall claim limitation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Farrell as applied to claim 6 above, and further in view of Virajpet et al. (Virajpet) (US 6480948 B1).
Consider claim 7, the combination thus far does not disclose the control interface comprises configurable mapping storage to identify the direct mapping between the storage elements in the block of storage elements and the corresponding memory locations within said at least a portion of the memory address space of the first processing unit.
On the other hand, Virajpet discloses configurable mapping storage (col. 2, line 54, configurable memory map).
Virajpet’s teaching increases flexibility, via its configurability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Virajpet with the combination of Song, Smith, Collard, and Farrell in order to increase flexibility. Alternatively, this modification merely entails applying a known technique (mapping storage being configurable) to a known device (method, or product) (the combination of Song, Smith, Collard, and Farrell) ready for improvement (the combination of Song, Smith, Collard, and Farrell, which entails mapping but not configurable mapping) to yield predictable results (the combination of Song, Smith, Collard, and Farrell, with configurable mapping storage), which is an example of rationale that may support a conclusion of obviousness as per MPEP 2143. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Farrell as applied to claim 1 above, and further in view of Sugai et al. (Sugai) (JP2010015364) (cited in the IDS received 2/19/2021).
Consider claim 8, the combination thus far does not entail the control interface comprises configurable exception event identifying storage to identify which exception causing events, when encountered during execution of the program code by the first processing unit, are to cause the first processing unit to enter the halted mode and issue the trigger event.
On the other hand, Sugai discloses a control interface comprises configurable exception event identifying storage to identify which exception causing events, when encountered during execution of program code by a first processing unit, are to cause the first processing unit to enter a halted mode and issue a trigger event ([0036], [0043]).
Sugai’s teaching increases efficiency (Sugai, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sugai with the combination of Song, Smith, Collard, and Farrell in order to increase efficiency. Alternatively, this modification merely entails use of known technique (Sugai’s teaching cited above) to improve similar devices (methods, or products) (the combination of Song, Smith, Collard, and Farrell, which is likewise directed to offloading exception processing) in the same way (via use of Sugai’s teaching cited above, to perform an analogous function). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, Farrell, and Sugai as applied to claim 8 above, and further in view of Applicant Admitted Prior Art (AAPA).
Consider claim 9, the combination thus far entails the configurable exception event identifying storage is configured to identify that the first processing unit is to enter the halted mode and issue the trigger event whenever an exception causing event occurs (Song, col. 16, lines 58-61, when the vector processor 206 encounters an exception condition 912, the vector processor 206 enters the VP_IDLE state 914 and signals the control processor 204 with an interrupt request 916; Sugai, [0036], [0043]).
However, the combination thus far does not disclose an exception causing event that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit.
On the other hand, AAPA discloses an exception causing event that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit (AAPA, page 4, lines 20-22, the normal approach where the first processing unit itself would execute the required exception handling routine, having first transitioned to a higher level of software execution privilege if required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Song, Smith, Collard, Farrell, and Sugai, as this modification merely entails combining prior art elements (the combination of Song, Smith, Collard, Farrell, and Sugai, as explained above, and AAPA’s teaching of transitioning to a higher level of software execution privilege if required to handle exceptions) according to known methods (AAPA’s teaching of transitioning to a higher level of software execution privilege if required to handle exceptions) to yield predictable results (the combination of Song, Smith, Collard, Farrell, and Sugai, wherein an exception that is handled by the second processing unit is an exception that would require the first processing unit transitioning to a specified exception level were the exception causing event to be handled by the first processing unit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Farrell as applied to claim 1 above, and further in view of Mitsugi et al. (Mitsugi) (US 20130167149).
Consider claim 12, the combination thus far does not entail the control interface comprises syndrome storage mapped to the memory address space of the second processing unit and written to by the first processing unit to provide information used by the second processing unit to assist in identifying why the first processing unit entered the halted mode.
On the other hand, Mitsugi discloses syndrome storage to provide information used to assist in identifying why an exception occurred ([0039], lines 2-6, an exception syndrome register (ESR) in the Power Architecture may be register mapped. An ESR is a register that saves detailed information for exception processing at the time the exception processing is performed in the system).
Mitsugi’s teaching results in increased capability of processing exceptions, in view of the detailed information provided therefor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mitsugi with the combination of Song, Smith, Collard, and Farrell in order to result in increased capability of processing exceptions. Alternatively, this modification merely entails combining prior art elements (the combination of Song, Smith, Collard, and Farrell as described above, and Mitsugi’s exception syndrome register) according to known methods (implementation of an ESR is known; for example, as cited, an ESR is implemented in the Power Architecture) to yield predictable results (the combination of Song, Smith, Collard, and Farrell, with an ESR implemented and performing its standard function). Note that Mitsugi’s teaching of an ESR, when applied to the combination of Song, Smith, Collard, and Farrell which entails a control interface, mapping to memory address space of the second processing unit, storage written to by the first processing unit, exceptions being handled by the second processing unit, and the first processing unit entering the halted mode, results in the overall claimed limitation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Farrell as applied to claim 1 above, and further in view of Xing et al. (Xing) (US 20180113811).
Consider claim 14, the combination thus far does not disclose an additional processing unit; the second processing unit having a second control interface mapped to memory address space of the additional processing unit and configured to provide the additional processing unit with direct mapped access to state information of the second processing unit, the second processing unit being responsive to at least one exception causing event to enter a second processing unit halted mode where the second processing unit stops execution of program code being run on the second processing unit, and issues a further trigger event; the additional processing unit being responsive to the further trigger event to execute a further exception handling routine during which the additional processing unit is arranged to access the state information of the second processing unit via the second control interface in order to modify that state information as required by the further exception handling routine, the additional processing unit being arranged on completion of the further exception handling routine to cause the second processing unit to exit the second processing unit halted mode and resume execution of the program code being run on the second processing unit.
On the other hand, Xing discloses nested exception handling ([0065], the subroutine that is invoked may be in view of the type of exception that occurs and is identified in the exception context. In one embodiment, a nested exception may occur while the protected region exception handler 316 is resolving the first exception. The nested exception may be one or more exceptions that occur while the protected region exception handler 316 is resolving the first exception. When a nested exception occurs while the protected region exception handler 316 is resolving the first exception, steps 326-330 may be iteratively performed for each instance of an exception that occurs in the nested exception. For example, when the exception handler 316 determines that a second exception has occurred when the exception handler 316 is executing instructions associated with the exception context for the first exception, the exception handler 316 may pause executing the instructions associated with exception context for the first exception. The exception handler 316 may then execute another set of instructions associated with exception context for the second exception. When the second exception has been resolved, the exception handler 316 may resume executing the instructions associated with exception context for the first exception).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xing with the combination of Song, Smith, Collard, and Farrell, as this modification merely entails use of a known technique (nested exception handling) to improve similar devices (methods, or products) (the combination of Song, Smith, Collard, and Farrell) in the same way (the combination of Song, Smith, Collard, and Farrell, supporting nested exceptions as taught by Xing, by iterating on the same exception handling procedure of the combination of Song, Smith, Collard, and Farrell), which is an example of a rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Xing’s teaching of nested exception handling, when applied to the combination of Song, Smith, Collard, and Farrell (which entails the behavior of claim 14, except with a first processing unit and a second processing unit rather than a second processing unit and an additional processing unit respectively, as explained in the rejection of claim 1 above), results in the overall claim limitations of claim 14. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Smith, Collard, and Farrell as applied to claim 1 above, and further in view of Burtscher et al. (Burtscher) (US 20070174555).
Consider claim 18, the combination thus far does not disclose the first processing unit and the second processing unit are provided by separate threads on a multi-threaded processor core.
On the other hand, Burtscher discloses a first processing unit and a second processing unit being provided by separate threads on a multi-threaded processor core, as an alternative to the use of two processor cores on a chip multiprocessor ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Burtscher with the combination of Song, Smith, Collard, and Farrell in order to save cost (as implementing threads costs less than implementing entire cores). Alternatively, this modification merely entails simple substitution of one known element (the processing cores of the combination of Song, Smith, Collard, and Farrell) for another (Burtscher’s separate threads) to obtain predictable results (the combination of Song, Smith, Collard, and Farrell, wherein the processing units are provided by separate threads rather than separate cores).

Response to Arguments
Applicant on page 10 argues: “As requested, the title suggested by the Examiner is adopted … Approval and withdrawal of the objection to the title are requested.”
In view of the amendment to the title, the previously presented objection to the title is withdrawn. Examiner thanks Applicant for their assistance in facilitating indexing, classifying, and searching of the application.

Applicant on page 10 argues: “The Abstract is amended as requested. Approval and entry are requested.” 
In view of the aforementioned amendment, the previously presented objection to the abstract is withdrawn.

Applicant on page 10 argues: ‘With regards to the continued objection to Figure 4A, Applicant Figure 4A is not designated as "Prior Art" because the specification does not describe Figure 4A as prior art, but rather Figure 4A simply provides a context "without present technique." That the Examiner apparently views Figure 4A as "old" does not require Applicant to make an admission that Figure 4A is prior art.’
However, while the specification may not use the language “prior art”, Examiner submits that a) Figure 4A and page 3, lines 26-27 (“without present technique”); b) page 18, lines 26-29 (“In particular, Figure 4A illustrates the approach that would be adopted without the present technique, i.e. where the first processing unit handles its own exceptions, for example by transitioning to a higher exception level and then executing the required exception handling routine at that higher exception level”); c) page 4, lines 20-22 (“the normal approach where the first processing unit itself would execute the required exception handling routine, having first transitioned to a higher level of software execution privilege if required”); and c) page 1, lines 5-6 (“The present technique relates to an apparatus and method for handling exception causing events”), is indicative of “without present technique”/“normal approach” being a prior art technique. Examiner notes that one definition of “normal” is “characterized by that which is considered usual, typical, or routine.”

Applicant on page 10 argues: ‘Paragraph 31 on page 23 of the FOA admits that the feature of claim 10 is not obvious from the combination of Song, Smith, and Collard: "the first processing unit being arranged to remain at its current exception level when entering the halted mode, and the second processing unit is arranged to execute the exception handling routine at a chosen exception level," and relies on the teaching of Farrell to the combination of Song, Smith, and Collard.’
While Examiner has relied upon the teaching of Farrell for the purposes of compact prosecution (by providing a specific reference for subject matter relied upon), Examiner submits that a) exception levels (which may also be referred to as software execution privilege levels) were well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, b) Song does not disclose that it is necessary to change a current exception level when entering the halted mode, and c) Song does not disclose that the second processing unit must execute the exception handling routine at no exception level. Therefore, Examiner submits that the general concept of exception levels, when applied to Song, would also render obvious the argued limitations.

Applicant on page 11 argues: ‘First, it is important to recognize that [0010] describes offloading a task and not an exception handling routine: "each user level application has a task to be offloaded to a second processing unit. The first processing unit signals the second processing unit to handle the task from each user level application" (emphasis added).’
While paragraph [0010] of Farrell may not disclose an exception handling routine, Examiner is relying upon Song to teach this limitation.

Applicant on page 11 argues: ‘Second, a POSITA would have understood that the "task" being offloaded in Farrell is not equivalent or analogous to the "exception handling routine" being processed in Song. Farrell's teaching concerns a scenario where user level application code executing on a general purpose CPU offloads a computation task to a graphics processing unit (GPU), which is a more specialized type of processor that is better suited to handling that computation relating to graphics processing. See for example paragraphs [0012-13] of Farrell. There is no disclosure or suggestion that an exception handling processing is offloaded in Farrell. Rather, Farrell discusses the offloading of a computation task to a more specialized type of processor targeting that type of computation. It is the CPU in Farrell that determines whether to offload the computation to the GPU.’
However, Examiner submits that the task of Farrell and the exception handling routine of Song are analogous in that each are offloaded elsewhere to be processed. In addition, as noted above, Examiner is relying upon Song to teach this limitation.

Applicant across pages 12-13 argues: “Therefore, the analogous situation in Song's Figure 9 to that described by Farrell is in the offloading of the vector processing task from the control processor 204 to the vector processor 206. In contrast, the signaling of the exception (interrupt) to the control processor 204 in subsequent step 916 in Song's Figure 9 does not involve any user-level computation task being offloaded to a more specialized type of processor as in Farrell. Rather, Song's vector processor 206 returns processing to the control processor 204 that controls task scheduling, which is the opposite of offloading processing from the CPU that controls task scheduling taught by Farrell to GPU 260 (see [0016] in Farrell).”
However, while it may be the case that the offloading of the vector processing task from the control processor 204 to the vector processor 206 in Song is analogous to that described in Farrell, Examiner submits that the subject matter relied upon in Farrell is still analogous (in a more general manner) to Song’s exception handling  — in both cases, processing (whether an exception handling or a computation task) is offloaded elsewhere to be processed. Examiner submits that any specific differences between the subject matter relied upon in Farrell and Song’s exception handling do not preclude the obviousness of “remaining at” (i.e., not changing) a current exception level when offloading processing. In other words, Examiner submits that the concept of “remaining at” (i.e., not changing) a current exception level when offloading processing is applicable regardless of whether exception handling is being offloaded, or a computation task is being offloaded. Indeed, Examiner submits that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that, if a processing unit is offloading exception handling elsewhere, the exception level of the processing unit would not need to change in order to handle the exception, because the processing unit is not itself handling the exception. While Farrell may not disclose offloading exception handling, Song does disclose offloading exception handling, and Examiner submits that the concept of not changing a current exception level when offloading processing (because no change is needed due to the offloading) is applicable and desirable regardless of whether the processing is exception handling or a computation task. 

Applicant on page 13 argues: ‘Hence, even if a POSITA decided to try and apply Farrell's technique to the Song/Smith/Collard combination, the POSITA would have applied Farrell's technique to the computation task offloading step at parts 908, 910 of Figure 9 in Song. So when the control processor 204 offloads the vector processing task to the vector processor 206 in this 4-way combination of Song/Smith/Collard/Farrell, the control processor 204 avoids any ring transition, as described in paragraphs [0010] and [0012] of Farrell. Page 4 of the FOA maps Song's control processor 204 to the claimed "second processing unit" and Song's vector processor 206 to the claimed "first processing unit." As a result, applying Farrell's technique to the Song/Smith/Collard combination would, at best, result in the claimed second processing unit (control processor 204) remaining in the same ring when offloading the vector computation task to the vector processor 206 (mapped to the claimed first processing unit). In contrast, claim 1 requires that the first processing unit remain at its current exception level when entering the halting mode. So Farrell leads the POSITA in the wrong direction, opposite to what is claimed, and does not provide a teaching or motivation for the first processing unit (Song's vector processor 206) to remain at its current exception level when entering the halting mode.’
Examiner generally submits that there is not always one single way in which a technique of a secondary reference can be applied to a primary reference (or combination of references), and the existence of a first way does not necessarily preclude other ways of combination from being obvious as well. Examiner further submits that one of ordinary skill in the art before the effective filing date of the claimed invention, when considering the Farrell reference, would not understand Farrell’s teaching of remaining at a current exception level to be applicable only when offloading a particular type of processing (e.g., a computational task) but not other types of processing (e.g., exception handling). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182